 

--------------------------------------------------------------------------------

Exhibit 10.3
FIRST AMENDMENT
 
TO
 
KAMAN INDUSTRIAL TECHNOLOGIES CORPORATION
 
CHANGE IN CONTROL AGREEMENT
 


 
THIS FIRST AMENDMENT is dated November 9, 2011, between Kaman Industrial
Technologies Corporation, a Connecticut corporation (the “Company”), and Steven
J. Smidler (the “Executive”) (this “Amendment”).
 
WHEREAS, the Executive and the Company are parties to a Change in Control
Agreement effective as of September 1, 2010 (the “Agreement”);
 
WHEREAS, the parties desire to correct certain unintended omissions to the terms
of the Agreement, subject to the provisions of this Amendment;


NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
 
1.   Severance Payments.  Section 5.1 of the Agreement is amended by the
addition of  a new subsection (i) as follows:
 
(i)  
The Company (i) shall establish an irrevocable grantor trust holding an amount
of assets sufficient to pay all remaining premiums (which trust shall be
required to pay such premiums), under any insurance policy maintained by the
Company insuring the life of the Executive that is in effect and (ii) shall
transfer to the Executive any and all rights and incidents of ownership in such
arrangements at no cost to the Executive. Notwithstanding the foregoing, in no
event shall the Company establish or fund any such rabbi trust in a manner or on
terms that would result in the imposition of any tax, penalty or interest under
Section 409A(b)(1) of the Code and in no event shall the Company be obligated
to, nor shall it, fund any such rabbi trust "in connection with a change in the
employer's financial health" within the meaning of Section 409A(b)(2) of the
Code.  In the event that one or more premiums become due and payable during the
six-month period beginning on the Executive’s employment termination, the
Company shall timely notify the Executive so that any such premium payment can
be made by the Executive directly to the insurance carrier.  At the end of such
six-month period, the Company shall reimburse the Executive for all such
premiums paid by the Executive, with interest at the applicable federal rate
under Section 1274 of the Code, determined as of the Date of Termination.

 
2.   Effective Date. This Amendment is effective as of the hereof.
 
3.           Capitalized Terms. Capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Agreement.


4.           Full Force and Effect. As expressly modified by the terms of this
Amendment, the provisions of the Agreement shall continue in full force and
effect.
 
 
- 1 -

--------------------------------------------------------------------------------

 
5.           Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original and which together shall
constitute but one and the same instrument.
 
6.           Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Connecticut without regard to its
conflicts of law principles.
 
In Witness Whereof, the Company and the Executive have executed this Amendment
as of the date first written above.




 
Kaman Industrial Technologies Corporation
          /s/ William C. Denninger  
By:  
William C. Denninger
 
Its:
Vice President and Treasurer
              /s/ Steven J. Smidler   Steven J. Smidler        
Nov 9, 2011
 
Date




 
- 2 -

--------------------------------------------------------------------------------

 
